DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance of claims 1, 9, 13 and 17 and all the dependent claims thereof i.e. claims 2-8, 10-12, 14-16 and 18-20:

    PNG
    media_image1.png
    370
    513
    media_image1.png
    Greyscale
 
Fig. 1 of Nagatomo reproduced for ease of reference.

Nagatomo et al. (US 2021/0408994, effectively filed on March 16, 2020) discloses an acoustic resonator device (1 of Fig. 1) comprising:
a substrate (2) having a surface (top surface);
a piezoelectric plate (3) having front (top, 3a) and back (bottom, 3b) surfaces, the back (bottom) surface attached to the surface of the substrate except for a portion of the piezoelectric plate forming a diaphragm (suspended diaphragm formed by the piezoelectric plate above cavity 10) that spans a cavity (10) in the substrate (2);

one or more diaphragm support pedestals (5) extending between the substrate and the diaphragm within the cavity (10).
However, the application claims priority over a provisional application filed on September 23, 2019, which claims the subject matter of pedestals supporting diaphragm as “Large free-standing membranes can be fragile. This invention supports the membranes”. Thus, the prior art of record Nagatomo doesn’t qualify as a reference because of the current application’s earlier effective filing date.

    PNG
    media_image2.png
    659
    1207
    media_image2.png
    Greyscale

Fig. 2 of Takahashi reproduced for ease of reference.

The other closest prior art Takahashi et al. (US 2014/0009032) teaches in Figs. 2 and 7 support members 22 to support the piezoelectric film diaphragm above the support substrate 21. However, in this case the cavity is not formed in the support substrate 21 as claimed (claims 1, 9, 13 and 17 of the current application) rather the cavity 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843